DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on August 11, 2022.  Claim 1 has been cancelled. Claims 9-26 have been withdrawn.  Claims 2-8 are currently under examination.
Any objections not reiterated below are hereby withdrawn.
Withdrawal of Rejections
The rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1-5, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Kitamoto et al. (Journal of Bacteriology, Vol. 170, No. 12, pp. 5848-5854 (Dec. 1988)) is withdrawn based on the amendment to the claims.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-26 directed to inventions non-elected without traverse.  Accordingly, claims 9-26 have been cancelled.  The scope of the claims percentage identity do not overlap with the allowed variant polypeptide having beta-amylase activity.

Allowable Subject Matter
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the variant polypeptide with beta-amylase activity as currently claimed.  The closest art was Kitamoto et al. having 99% identity to SEQ ID NO: 3, but the claims require at least 99.4% identity as currently presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        August 26, 2022